202 F.2d 275
MUIRv.LOUISVILLE PARK THEATRICAL ASS'N.
No. 11668.
United States Court of Appeals Sixth Circuit.
February 20, 1953.

Robert L. Carter, New York City and Benjamin F. Shobe, Louisville, Ky., for appellant.
Donald Q. Taylor, Louisville, Ky., for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal came on to be heard on the transcript of record and on the able and elucidating oral arguments and briefs of attorneys in the cause;


2
And it appearing from the findings of fact, which were substantially stipulated, and from the conclusions of law therefrom carefully considered and discussed in the opinion of the district judge, that the appellants were held to be entitled to participate in the enjoyment of golf courses built and maintained by public funds in Iroquois Park, in Louisville, Kentucky, and also to the enjoyment of the facilities of a fishing lake in the same park; but that the Louisville Park Theatrical Association, a privately operated enterprise which leased from the City of Louisville an amphitheater in Iroquois Park, where the city did not participate either directly or indirectly in the operation of the private enterprise, was guilty of no unlawful discrimination, in violation of the Fourteenth Amendment, in refusing admission to colored persons to its operatic performances during the summertime;


3
Accordingly, for the reasons stated in the opinion of the district judge, 102 F.Supp. 525, his judgment is affirmed, as entered.